                         United States District Court
                       Western District of North Carolina
                              Asheville Division

       Barry Carlton Taylor,          )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                1:18-cv-00048-MR
                                      )             1:16-cr-00002-MR-WCM
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 3, 2020 Order.

                                               March 3, 2020
